 In the Matter ofCOEURD'ALENE MINESCORPORATION, EMPLOYERandINTERNATIONALBROTHERHOODOF ELECTRICAL WORKERS, LOCAL B-73,AFL, PETITIONER-Case No. 19-R-2173.-Decided May 12,19418DECISIONANDORDER.Upon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent em-ployees of the Employer.3.No question of representation exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner (International Brotherhood of Electrical WorkersB-73, AFL) seeks to represent a unit of electrical workers of theEmployer and urges that the electrician and mechanical helper arewithin its proposed unit.The Employer and the Intervenor (International Union of Mine,Mill & Smelter Workers, Local 14 and 18, CIO) contend that anemployer-wide electrical craft unit is not appropriate due to thehistory of collective bargaining between the Employer and the Inter-venor on a multi-employer basis for production and maintenanceemployees in the entire mining district.The Employer also dis-*Houston, Reynolds,and Gray.77 N. L.R. B., No. 93.570 COEUR D'ALENE MINES CORPORATION571agrees with the Petitioner in regard to the inclusion of the helperwithin the Petitioner's proposed craft unit.The Employer operates mining property producing silver andcopper concentrates in the Coeur d'Alene mining district in ShoshoneCounty, Idaho. Since 1942, the Employer and other mine operatorsin the district have recognized the Intervenor as the bargaining repre-sentative of their production and maintenance employees, includingelectrical employees, in a multi-employer unit and have executeddistrict-wide agreements.The latest agreement, executed on August19, 1947, effective until June 30, 1949, was signed by 30 operatorslocated in the Coeur d'Alene mining district.In view of the past bargaining history on a multi-employer basis, acraft unit of electrical employees limited to the Employer's operationsis not appropriate for collective bargaining purposes.'ORDERThe National Labor Relations Board hereby orders that the petitionfor investigation and certification of representative of employees ofCoeur d'Alene Mines Corporation, Wallace, Idaho, filed by Inter-national Brotherhood of Electrical Workers, Local B-73, AFL, be,and it hereby is, dismissed.IMatter of T. C. King Pipe Company, 74N. L. R. B. 468;Matter of The Central FoundryCompany,74 N. L. R. B. 1026. In view of our finding that a craft unit limited to em-ployeesof the Employer is inappropriate, we find it unnecessary to consider the contentionsof the parties respectingthe classifications of employees in the proposed craft unit.